DATE 4/22/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      4/22/2015 11:13:27 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-35653

VOLUME                      PAGE                       OR         IMAGE # 64649694

DUE 4/12/2015                                         ATTORNEY PRO-SE

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             3/16/2015

MOTION FOR NEW TRIAL FILED N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         4/2/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 10
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 22, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    3

CASE NUM: 201435653__ PJN> __ TRANS NUM: _________ CURRENT COURT: 269 PUB? _
CASE TYPE: OTHER CIVIL                       CASE STATUS: EXPEDITED READY DOCKE
STYLE: HARRIS COUNTY, TEXAS                VS ADAMS, MAXINE
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00021-0001 AGT          DANIEL, CHRIS (IN HIS INDIVIDU
_     00020-0001 DEF 24074047 PRINE, CHRISTOPHER A (IN HIS I      COBE, CHRISTI
_     00019-0001 DEF          DANIEL, CHRIS (IN HIS INDIVIDU
_     00018-0001 XPL          ADAMS, CECIL                        PRO-SE
_     00017-0001 XDF          HARRIS COUNTY, TEXAS
_     00016-0001 XPL          ADAMS, MAXINE                       PRO-SE
_     00015-0001 XDF          HARRIS COUNTY, TEXAS
_     00014-0001 XPL 24068260 KEESE, KATHLEEN                     BOOTH, JAYSON

==> (23) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 22, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    3

CASE NUM: 201435653__ PJN> __ TRANS NUM: _________ CURRENT COURT: 269 PUB? _
CASE TYPE: OTHER CIVIL                       CASE STATUS: EXPEDITED READY DOCKE
STYLE: HARRIS COUNTY, TEXAS                VS ADAMS, MAXINE
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00013-0002 XDF          HARRIS COUNTY, TEXAS
_     00013-0001 XDF          HARRIS COUNTY, TEXAS
_     00012-0001 XPL 09432500 ROSS, REBECCA                       HENDERSON, TI
_     00007-0002 XPL 09432500 ROSS, REBECCA                       HENDERSON, TI
_     00022-0001 XDF          DANIEL, CHRIS (IN HIS OFFICIAL
_     00011-0001 XPL          ADAMS, CECIL                        PRO-SE
_     00010-0001 XDF          HARRIS COUNTY, TEXAS
_     00009-0001 XPL          ADAMS, MAXINE                       PRO-SE

==> (23) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 22, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    3 -    3

CASE NUM: 201435653__ PJN> __ TRANS NUM: _________ CURRENT COURT: 269 PUB? _
CASE TYPE: OTHER CIVIL                       CASE STATUS: EXPEDITED READY DOCKE
STYLE: HARRIS COUNTY, TEXAS                VS ADAMS, MAXINE
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00008-0001 AGT          STATE OF TEXAS BY SERVING GREG
_     00007-0001 DEF          ROSS, REBECCA
_     00006-0001 DEF          STATE OF TEXAS
_     00004-0001 DEF          KEESE, KATHLEEN
_     00003-0001 DEF          ADAMS, CECIL                        PRO-SE
_     00002-0001 DEF          ADAMS, MAXINE
_     00001-0001 PLT 07601700 HARRIS COUNTY, TEXAS                GAMBILL, F. C


==> (23) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP